Citation Nr: 1330538	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  10-02 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for intervertebral disc syndrome, status post laminectomy, lumbar spine, including as secondary to service-connected total left and right knee replacements and left knee instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1990.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.  The RO in New Orleans, Louisiana certified this claim to the Board for appellate review. 

During the course of this appeal, the Veteran requested a hearing at the RO before the Board.  By letter dated May 2012, the RO informed the Veteran of the date of the scheduled hearing.  On that date, however, the Veteran failed to report.  As he did not request a postponement of the hearing prior thereto, the Board deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2012).
 
The Virtual VA paperless claims processing system (Virtual VA) includes no other pertinent documents for consideration in support of this claim.


FINDING OF FACT

The Veteran's lumbar spine disability was caused by his service-connected left and right knee disabilities.


CONCLUSION OF LAW

A lumbar spine disability is proximately due to or the result of the Veteran's service-connected left and right knee disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2012).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2012).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2012). 

With regard to the Veteran's claim, given the Board's favorable disposition, there is no need to discuss whether VA has complied with the duties the VCAA requires.  Rather, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102 (2012); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim).  

II.  Analysis

The Veteran seeks a grant of service connection for a low back disorder on the basis that it developed secondary to his service-connected left and right knee disabilities.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

To prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence); see also Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) (in rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The evidence of record pertaining to this claim satisfies each element of a secondary service connection claim.  VA and private treatment records dated since 2001, 2006 letters from Marco A. Ramos, M.D., a 2008 letter from H. Ryan Bicknell, M.D., and reports of VA examinations conducted in March 2007, June 2007, February 2008 and May 2009 establish that the Veteran currently has a lumbar spine disability, variously diagnosed, including as intervertebral disc syndrome, status post laminectomy.  

Rating decisions of record confirm that the Veteran is service connected for right and left knee disabilities.  

Dr. Ramos's 2006 letters and Dr. Bicknell's 2008 letter establish that the Veteran's lumbar spine disability was caused by his service-connected right and left knee disabilities.   

According to Dr. Ramos, "it is obvious the [Veteran's] right lower extremity is longer than the left."  In July 2006, he indicated that the Veteran's two centimeter leg length discrepancy is the reason why the Veteran manifested lumbar and lumbosacral radiculopathy and needed surgical treatment.     

According to Dr. Bicknell, the Veteran's orthopedist, the Veteran had a high tibial osteotomy of his left knee and total knee replacements bilaterally, the former of which caused extremity malalignment.  Dr. Bicknell explained that this malalignment affects the mechanical axis and ultimately causes degenerative changes of the spine.  

A March 2007 VA examiner concluded that the Veteran's low back disorder was not caused by or the result of his service-connected right and left knee disorders.  The examiner stated that the knee disorders were not the "primary condition that caused the veteran's problems."  He stated that the Veteran's back condition was not "primarily caused by or the result of his minor leg length discrepancy."  While the opinion is negative, the examiner's statement that the back disorder was not "primarily" caused by the knee disorders appears to suggest that the knee disorder may have been a causative factor, although not the primary cause.   

In view of the foregoing, resolving doubt in the Veteran's favor, the Board finds that the evidence establishes that the Veteran's lumbar spine disability is proximately due to or the result of his service-connected left and right knee disabilities.  Therefore, service connection for intervertebral disc syndrome, status post laminectomy, lumbar spine, as secondary to service-connected total left and right knee replacements and left knee instability, is granted.


ORDER

Service connection for intervertebral disc syndrome, status post laminectomy, lumbar spine, as secondary to service-connected total left and right knee replacements and left knee instability, is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


